Name: 2012/702/EU: Commission Implementing Decision of 13Ã November 2012 amending Decision 2008/855/EC as regards the dispatch to other Member States of certain meat and meat products from Member States concerned with areas listed in Part III of the Annex thereto (notified under document C(2012) 7977) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: foodstuff;  means of agricultural production;  agri-foodstuffs;  agricultural activity;  agricultural policy;  trade policy;  animal product
 Date Published: 2012-11-15

 15.11.2012 EN Official Journal of the European Union L 318/71 COMMISSION IMPLEMENTING DECISION of 13 November 2012 amending Decision 2008/855/EC as regards the dispatch to other Member States of certain meat and meat products from Member States concerned with areas listed in Part III of the Annex thereto (notified under document C(2012) 7977) (Text with EEA relevance) (2012/702/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures concerning classical swine fever in the Member States or regions thereof set out in the Annex thereto. (2) Article 7(1) of Decision 2008/855/EC provides that Member States concerned with areas listed in Part III of the Annex thereto are to ensure that no consignments of fresh pigmeat from holdings located in the areas listed in that Part of that Annex, and meat preparations and meat products consisting of, or containing such meat are dispatched from those areas to other Member States. (3) Article 8a of Decision 2008/855/EC provides that Member States concerned with areas listed in Part III of the Annex thereto may authorise the dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing meat derived from pigs from holdings located outside the areas listed in that Part of the Annex to that Decision under certain conditions. (4) Article 8c of Decision 2008/855/EC provides that, by way of derogation from Article 7(1) of that Decision, Member States concerned with areas listed in Part III of the Annex thereto may authorise the dispatch to other Member States of fresh pigmeat and meat preparations and meat products consisting of or containing such meat, under certain conditions. (5) Articles 8a and 8c of Decision 2008/855/EC provide for two channelling systems for fresh pigmeat, meat preparations and meat products consisting of or containing such meat that fulfil certain conditions to ensure that they do not pose a risk as regards the classical swine fever agent. Slaughterhouses, cutting plants and meat processing establishments could therefore work under both systems at the same time without introducing additional risks provided that some further requirements related to the notification of the lists of holdings and establishments are in place. The two provisions governing the two systems can thus be merged and the complying holdings, slaughterhouses, cutting plants and meat processing establishments may be approved accordingly. (6) In order to ensure a proper monitoring and transparency of the functioning of the channelling system for fresh pigmeat, certain meat preparations and meat products consisting of or containing such meat, it is appropriate that the Member States applying the system keep an updated list of the holdings, slaughterhouses, cutting plants and meat processing establishments approved for the channel system and that this list is timely made available to the Commission and the other Member States. (7) Decision 2008/855/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/855/EC is amended as follows: (1) Article 8a is replaced by the following: Article 8a Dispatch of fresh pigmeat and meat preparations and meat products consisting of or containing such meat from Member States concerned with areas listed in Part III of the Annex to other Member States 1. The Member States concerned with areas listed in Part III of the Annex may authorise the dispatch to other Member States of fresh pigmeat derived from pigs which have been kept since birth in holdings located outside the areas listed in Part III of the Annex, and meat preparations and meat products consisting of, or containing such meat, if the meat, the meat preparations and meat products are produced, stored and processed in establishments approved pursuant to paragraph 4. 2. By way of derogation from Article 7(1), Member States with areas listed in Part III of the Annex may authorise the dispatch to other Member States of fresh pigmeat, meat preparations and meat products consisting of or containing such meat provided that: (a) the meat derives from pigs which have been kept in holdings located inside the areas listed in Part III of the Annex and which are approved in accordance with paragraph 3; (b) they were produced in slaughterhouses, cutting plants and meat processing establishments which are approved in accordance with paragraph 4. 3. The competent authority of the Member State shall only approve holdings for the purpose of paragraph 2(a) provided that those holdings: (a) implement a bio-security plan approved by the competent authority; (b) have only introduced pigs from holdings which are: (i) approved in accordance with this Decision; or (ii) located in areas not listed in the Annex and not subject to any restrictions for classical swine fever in accordance with national or Union legislation during a period of six months prior to the introduction of the pigs; the period preceding the date of approval of the holding in accordance with this Decision is included in that six-month period; (c) are regularly inspected by the competent authority at intervals of not more than three months; during such inspections the competent authority must at least: (i) follow the guidelines laid down in Chapter III of the Annex to Decision 2002/106/EC; (ii) carry out a clinical examination in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2002/106/EC; (iii) verify the effective application of the provisions laid down in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC; (iv) immediately suspend or withdraw the approval in case of non-compliance with the above conditions; (d) are regularly subjected to a laboratory surveillance scheme where the animals have been subjected to laboratory testing for classical swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the classical swine fever surveillance plan implemented by the competent authority for a period of at least six months prior to movement to the slaughterhouse; (e) are located in the centre of an area of at least 3 km radius in which animals in the pig holdings have been subjected to laboratory testing for classical swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the classical swine fever surveillance plan implemented quarterly by the competent authorities; (f) are located in a county in which:  a programme for the control and monitoring of classical swine fever approved by the Commission is implemented,  the incidence and prevalence of classical swine fever in domestic and feral pigs has significantly decreased,  no evidence of classical swine fever virus circulation in pigs has been detected in the last 12 months. 4. The competent authority of the Member States shall only approve slaughterhouses, cutting plants and meat processing establishments for the purpose of paragraph 1 and of point (b) of paragraph 2 in which the production, storage and processing of the fresh meat and meat preparations and meat products consisting of or containing such meat eligible for dispatch to other Member States is carried out separately from the production, storage and processing of other products consisting of or containing fresh meat and meat preparations and meat products consisting of or containing meat derived from pigs originating in or coming from holdings located in areas listed in Part III of the Annex other than those approved pursuant to paragraph 3. 5. Pigmeat, meat preparations and meat products referred to in paragraphs 1 and 2 shall be marked as follows: (a) fresh pigmeat shall be marked as provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004; (b) meat preparations and meat products shall be marked as provided for in Section I of Annex II to Regulation (EC) No 853/2004. 6. Member States applying the provisions of paragraph 1 or the derogation provided for in paragraph 2 shall keep an updated list of the holdings, slaughterhouses, cutting plants and meat processing establishments approved according to paragraphs 3 and 4. That list shall at least indicate the name, address, official registration number, type of establishment and date of approval. That list, and any update of it, shall be notified to the Commission and the other Member States within 24 hours of the approval of the first holding or establishment or of any subsequent amendment to it.; (2) Article 8c is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 2012. For the Commission MaroÃ ¡ Ã EFÃ OVIÃ  Vice-President (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19.